Citation Nr: 1019936	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  04-07 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


The ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.

2.  Evaluation of avitaminosis and malnutrition, currently 
rated as noncompensably disabling.

3.  Evaluation of peripheral neuropathy of the left lower 
extremity, currently rated as 10 percent disabling.

4.  Evaluation of peripheral neuropathy of the right lower 
extremity, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had honorable service with the Philippine 
commonwealth Army from December 1941 to June 1942 and with 
the Regular Philippine Army from August 1945 to December 
1945.  He was a prisoner of war (POW) from April 10, 1943 to 
June 27, 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The issues noted above were 
remanded in February 2009 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions by providing the Veteran VA examinations.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

In a March 2004 "Appeal Hearing Options" worksheet the 
Veteran requested a local hearing before a Decision Review 
Officer (DRO).  A hearing was scheduled for March 2007 and 
the Veteran was provided notice of this hearing by 
correspondence dated in February 2007.  The Veteran failed to 
report to this scheduled hearing and in an April 2007 
"Report of Contact" the Veteran explained that he could not 
make the March 2007 hearing due to travel.  He requested that 
he be scheduled for another hearing.  An undated 
Certification Worksheet shows that the Veteran requested a 
DRO hearing but that he failed to report two times.  
Therefore, the DRO hearing request is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2009).

Additionally, the Board acknowledges that if the claimant or 
the record reasonably raises the question of whether the 
Veteran is unemployable due to the disability for which an 
increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based 
on individual unemployability (TDIU) as a result of that 
disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  However, in this case, the Veteran is retired 
due to age and not disability and has not raised a claim for 
TDIU.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by impairment of memory, 
impaired judgment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective social 
relationships.  

2.  The Veteran's avitaminosis and malnutrition is not 
manifested by stomatitis or achlorhydria.

3.  The Veteran's peripheral neuropathy of the left lower 
extremity is manifested by complaints of numbness and 
paresthesias in the lower extremity with no functional motor 
impairments, which equates to no more than mild incomplete 
paralysis of the external popliteal nerve (common peroneal).
  
4.  The Veteran's peripheral neuropathy of the right lower 
extremity is manifested by complaints of numbness and 
paresthesias in the lower extremity with no functional motor 
impairments, which equates to no more than mild incomplete 
paralysis of the external popliteal nerve (common peroneal).


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130 and Code 9411 
(2009).

2.  The criteria for a compensable disability evaluation for 
avitaminosis and malnutrition have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.88b, 
Diagnostic Code 6313 (2009).

3.  The criteria for a disability evaluation in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8621 (2009).

4.  The criteria for a disability evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§  4.7, 4.124a, Diagnostic Code 8621 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected PTSD, 
avitaminosis and malnutrition, and peripheral neuropathy of 
the left and right lower extremities are more disabling than 
currently evaluated.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

        1.  PTSD

A review of the claims file shows that the RO granted service 
connection for PTSD by rating decision dated in August 1998 
and assigned a 50 percent disability rating effective 
December 3, 1996.  The Veteran submitted a claim for an 
increased rating for his PTSD in November 2002.  

The Veteran's PTSD is currently evaluated as 50 percent 
disabling, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411.  Under that code, a 50 percent rating is assigned for 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).

Evidence relevant to the current level of severity of the 
Veteran's PTSD includes VA outpatient treatment and 
examination reports.  When the Veteran was seen in July 2002, 
he denied suicidal and homicidal ideations, hallucinations, 
and delusions.  The Veteran expressed concern about his 
memory loss.  The assessment was uncomplicated depression.  
In a depression screening, the Veteran responded "yes" when 
asked if during the past month, he was often feeling down, 
depressed or helpless; and if during the past month he was 
bothered by little interest or pleasure in doing things. 

A December 2002 VA treatment record shows that the Veteran 
was alert, oriented to person, place, time and self.  Thought 
content was deemed rational and his affect was deemed 
pleasant.

A December 2002 VA treatment record shows an assessment of 
depression.  The Veteran was not sleeping, was irritable, and 
seemed worn down by anxiety and pain.  

The Veteran was seen again at the VA in December 2002.  He 
reported nightly combat nightmares, having had daytime 
intrusive thoughts about combat, avoidance of violent/war 
films, constant irritability, social withdrawal progressing 
to general mild fearfulness of being outside of home or 
around new people, and suspicious of people generally.  The 
Veteran reported feeling sad over the past several years, 
including tearfulness and hopelessness.  He reported 
disrupted sleep, poor concentration, memory changes, and 
anhedonia.  It was noted that he would occasionally see 
friends or watch sports on television.  He denied any 
suicidal/homicidal ideation, and auditory/visual 
hallucinations.  Upon mental examination, there was no acute 
distress.  He was alert, and well dressed and groomed.  His 
mood was sad, and his affect was dysphoric, anxious, tearful, 
appropriate, and with limited range.  The Veteran's speech 
had regular rhythm and rate.  His thought was deemed logical 
and linear even though he was unable to answer question 
clearly.  The VA psychiatrist was not sure whether it was due 
to the language barrier or the Veteran's comprehension.  The 
diagnostic impression was history of clear PTSD symptoms, 
several year history of depressed mood, and several year 
history of cognitive impairment.  The VA examiner commented 
that multiple medical problems may contribute to his 
psychiatric problems.   

A January 2003 VA treatment record shows that the wife 
reported that he may be a little less irritable, but 
continued to have suspiciousness and irritability.  The 
Veteran reported "feeling happy".  The Veteran's wife 
reported that the Veteran had no violent or other unsafe 
behaviors.  The Veteran was compliant with his wife 
instructions and continued to be dependent on her for most 
needs.  Upon mental status examination, the Veteran had no 
apparent distress, was alert, well-dressed and groomed.  His 
affect was described as euthymic, mildly anxious and 
appropriate.  Speech had regular rate and rhythm.  Thought 
language was logical and linear even though he was often 
unable to answer questions clearly.  It was suspected that 
this may be due to either language or comprehension.  The 
Veteran denied suicidal ideation, homicidal ideation, 
auditory hallucinations, and visual hallucinations.  Insight 
and judgment were deemed impaired.  The diagnostic impression 
was that the Veteran had a long history of clear PTSD 
symptoms, several year history of depressed mood, several 
year history of cognitive impairment.  The VA examiner 
multiple medical problems may contribute to his psychiatric 
problems. 

The Veteran was later seen at the VA in February 2003.  He 
stated feeling less stressed even though he was having 
nightmares.  Upon mental status examination, it was noted 
that the Veteran had no apparent distress, was alert, well 
dressed and groomed.  His mood was "good" and his affect 
was deemed euthymic and full range appropriate.  His speech 
had regular rhythm and rate.  His thoughts were logical, 
linear, and impoverished.  He denied suicidal/homicidal 
ideation, and auditory/visual hallucinations.  His insight 
and judgment was impaired.  The diagnosis was PTSD and his 
GAF score was 45.

The Veteran was seen at the VA Geriatrics Psychiatry clinic 
in February 2003.  The Veteran reported being somewhat 
depressed and his wife noted clear cognitive declined.  It 
was observed that the Veteran was friendly, smiling, and 
cooperative.  He understood simple instructions well.  Mood 
seemed euthymic.  There was no homicidal or suicidal 
ideation.  It was noted that cognitive impairment was likely 
beyond limited knowledge of English.  The assessment was PTSD 
with depression and anxiety.

A February 2003 biopsychological evaluation showed that the 
Veteran was neatly dressed and groomed.  His mood was deemed 
mildly dysphoric.  His affect had full range and was 
appropriate to interview.  Thought content was mildly 
circumstantial, but logical and coherent.  He had no 
preoccupation or delusions.  The Veteran was suspicious.  
Speech was normal for pace, prosody and volume.  He denied 
suicidal and homicidal ideations.  His insight and judgment 
were deemed fair to poor.  His GAF score was 45. 

The Veteran was again seen at the VA on February 2003.  The 
Veteran's wife reported that in the last five years, the 
Veteran has become more depressed and irritable.  The Veteran 
experienced decreased appetite, poor sleep, poor energy and 
loss of interest in some activities.  It was noted that the 
Veteran continued to experience PTSD symptoms and cognitive 
impairment.  It was noted that the Veteran could perform some 
basic activities of daily living.  His wife reported that the 
Veteran was a bit less irritable.  The VA social worker 
remarked that there was small improvement in the Veteran's 
mood when compared to the last visit.

A March 2003 VA treatment record shows that the Veteran was 
clean and neatly dressed, and cooperative with okay mood.  
His affected was appropriate, but tended toward sadness.  The 
Veteran denied delusions, hallucinations, and suicidal 
ideations.  He reported flashbacks and nightmares.  It was 
noted that the Veteran was alert and grossly oriented.  It 
was further noted that naming was impaired for less common 
items.  The assessment was PTSD, depressive disorder-partial 
dementia, rule out cognitive disorder not otherwise 
specified.

At the April 2003 VA examination, the Veteran reported 
problems with remembering dates and misplacing objects.  He 
also reported having increased anxiety and depression since 
the start of the second Gulf War.

A June 2003 VA treatment record shows that the Veteran was 
doing well with medication for his depression and that his 
mood has returned normal.  He was sleeping and eating well.  
He reported enjoying old activities and was looking forward 
to an upcoming late summer trip.  The Veteran was described 
as euthymic with full affect.  It was observed that the 
Veteran had good interaction with no overt evidence of 
cognitive impairment for his age.  The assessment was 
depression in remission.

When the Veteran was seen for a follow-up appointment at the 
VA in January 2004 for dementia, it was noted that the 
evaluation was complicated by the fact that the Veteran is 
hard of hearing and did not speak English well.  His wife 
stated that little has changed since his last evaluation.  
The Veteran had difficulty remembering little things and 
sometimes misplaced or forget items.  In the past, the 
Veteran had some trouble with suspiciousness/paranoia.  The 
Veteran was in no distress.  It was observed that his writing 
was somewhat distorted and quite tremulous.  The impression 
was Alzheimer's disease vs. dementia with lewy bodies.  

The Veteran was seen in May 2006 at the VA.  The Veteran's 
wife reported that the Veteran continued to have some 
irritability.  The Veteran reported still having "bad 
dreams".  He denied suicidal ideation.  He reported 
decreased concentration, which his wife attributed to his 
memory difficulties.  The Veteran slept well at night despite 
his dreams.  The Veteran denied auditory and visual 
hallucinations.  The assessment was PTSD.  The VA physician 
noted that there appears to be intrusive thoughts and 
nightmares.  The VA physician added that it was difficult to 
discern the dementia and PTSD.  She noted that the Veteran's 
depression seemed to have improved overall, but that the 
Veteran had some irritability which could be related to 
depression and/or PTSD/anxious spectrum of symptoms.

The Veteran was seen in August 2006.  According to the 
Veteran's wife, the Veteran's irritability may have slightly 
improved.  It was documented that nightmares disturbed the 
Veteran's sleep.  Upon physical examination, the VA examiner 
described the Veteran's speech as normal rate and monotone.  
The VA examiner continued that the Veteran did not have 
suicidal ideations and there was no overt delusion.  Thought 
process was linear.  The VA physician deemed the Veteran's 
insight and judgment as limited.  The assessment was possible 
Alzheimer Disease, PTSD, and depression not otherwise 
specified (NOS).

An August 2006 VA treatment record shows that the Veteran's 
memory had been declining since October 2005.  The Veteran 
could not remember the names of his grandchildren, and would 
forget where he put things.  His irritability was minimizing.  
He was happier and his appetite was deemed "very good."  He 
slept four hours a night and during the day.  He stayed at 
home gardening.  It was noted that many times, he was unable 
to recognize others, unable to answer the telephone, and he 
would forget to turn off the water or stove.  The Veteran's 
test scores showed some degree of cognitive impairment.  It 
was noted that education, auditory acuity, vision, primary 
language could adversely affect scores.    

A December 2006 VA treatment record shows that the Veteran 
visited his family in the Philippines which went well.  The 
Veteran had no problems, but did at times not want to visit 
and preferred to stay at home.  His wife reported that he was 
in good spirits and had no behavioral problems.

A December 2006 VA treatment record reveals that he was 
feeling "pretty good" and that his mood had been very good.  
He enjoyed being in the Philippines and seeing his relatives 
and friends.  He denied any problems with dysphoria or 
anxiety.  He reported that his sleep, appetite and energy 
were all within normal limits.  He found food comforting.  He 
denied and recent problems with nightmares and deemed his 
energy level as "good".  He tried to walk two to three 
times per day.  He denied suicidal ideation or homicidal 
ideation.

It was noted that the Veteran was neatly dressed and groomed.  
He had euthymic mood and his affect had full range and was 
appropriate to content.  Thought process was logical, 
coherent, and goal-directed.  There were no delusions or 
preoccupations.  Judgment and insight were good, and his 
cognition was deemed impaired.  The Veteran reported 
experiencing a great deal of enjoyment with his 
grandchildren.  The assessment was PTSD, depression and 
dementia.  The Veteran presented with improvement in mood 
following an increase in medication and a trip to the 
Philippines.  

A VA December 2006 treatment record shows that his PTSD 
improved, and his depressive symptoms markedly improved.  The 
assessment also included a notation of dementia of probable 
Alzheimer's type.  

When the Veteran was seen again in December 2006, the VA 
physician stated that the Veteran was well-groomed, neatly 
dressed, pleasant and cooperative.  He described the 
Veteran's speech as fluent, normal rate and volume.  She 
observed that the Veteran had good eye contact and a good 
sense of humor.  His thought process was linear with some 
repetition.  The Veteran denied suicidal ideation and 
homicidal ideation.  The Veteran reported that his mood was 
good.  The Veteran had congruent affect.  The VA physician 
reported that the Veteran was disoriented to time, but 
oriented to place, naming and repetition were intact.  

When the Veteran was seen in March 2007, he reported doing 
very well on medication.  He denied mood or PTSD symptoms.  
He said that he was enjoying time with family.  He denied 
suicidal ideation, and reported sleeping and eating very 
well.  The Veteran was alert, pleasant and cooperative with 
good eye contact.  Speech was at normal rate and tone.  His 
mood was euthymic with congruent effect.  There was no 
suicidal or homicidal ideation.  Insight and judgment were 
fair.  The assessment was PTSD, depression NOS-possible 
dementia of the Alzheimer type.  It was noted that depressive 
and anxious symptoms appeared to be in remission and that the 
Veteran was functioning well. 

When the Veteran was seen in March 2007, it was noted that 
the Veteran was in no apparent distress and that he was alert 
and oriented times three.  In a depression screen, he was 
asked how often he had been bothered with doing things; and 
feeling down,  depressed or hopeless in the last two weeks.  
The Veteran responded "not at all." 

An April 2008 VA treatment record shows that the Veteran had 
no apparent distress, and was alert and oriented times three.

A July 2008 VA treatment record shows that the Veteran 
believed he was fine and his wife agreed reporting that his 
mood, energy and enthusiasm were good.  She noticed increased 
memory difficulty over recent months.  The Veteran was unsure 
of his age, could not recall how long he had been with his 
wife, and could not accurately recall his grandchildren.  The 
impression was dementia, moderately severe.  Symptomatically 
progressive, previous irritability mitigated by medication.  
Cognitive loss was difficult to ascertain due to limitation 
by language and possible hearing difficulties.

The Veteran was seen in October 2008.  Both the Veteran and 
his wife reported euthymic mood.  The Veteran reported being 
happy and enjoying life as long as his wife was near him.  
The Veteran enjoyed his children, grandchildren and friends.  
He denied any problems with dysphoria or anxiety.  His family 
was planning another family trip to Arizona.

The Veteran was seen in December 2008 at the VA Geriatric 
Psychiatric clinic.  The Veteran was appropriate, cooperative 
and friendly with paucity of speech.  Both he and his wife 
reported that this mood had been good and his wife reported 
very rare episodes of irritability.  The Veteran denied 
auditory and visual hallucinations as well as suicidal and 
homicidal ideations.  He reported no problems with appetite.  
The Veteran did not seem to be having nightmares often.  Upon 
examination, it was noted that the Veteran was alert and 
cooperative.  Under thought process, it was noted that here 
was paucity of thoughts, and disorganization.  There was no 
psychosis.  The Veteran had limited insight and judgment.  
The impression was depression NOS, mood improved; and history 
of PTSD, no significant symptoms reported on his visit.

As December 2008 VA treatment record shows that the Veteran 
reported to have issues remembering where he was going.  He 
reported getting 6 to 7 hours of sleep and having both good 
and bad dreams.  The Veteran ate well and had steady weight.  
The Veteran enjoyed relaxing, doing minor carpentry repairs 
in the front yard, and gardening.  He watched television and 
attended family gatherings.  The Veteran's wife reported that 
the Veteran would get very frustrated when trying to recall, 
but did not show any physical aggression.  Both were able to 
laugh at the situation and move forward with the next task.  
The Veteran was casually dressed and well-groomed.  He 
exhibited a calm behavior.  The VA physician noted that the 
Veteran had a bright and cheery affect, "happy" mood.  
There was no homicidal or suicidal ideation, and there was no 
auditory and visual hallucination.  There were signs of 
cognitive defects.  The Veteran had good insight and fair 
judgment.  

The Veteran was seen at the VA again in March 2009.  There 
were no auditory or visual hallucinations, and no delusions.  
He reported sleeping about 6 to 7 hours.  He had bad dreams 
but they did not bother him.  Overall, his sleep seemed to 
have improved.  He denied problems with appetite and his wife 
confirmed that he was eating well.  For some reason, however, 
he had some weight loss and has been drinking Ensure 
supplement.  It was observed that the Veteran was quite 
cheerful with broad reactive affect.  The Veteran and his 
wife were still planing to visit their son in Arizona.  The 
Veteran could not remember the date and needed multiple 
reminders about daytime events.  Overall, the Veteran's 
memory was considered stable.  Upon mental status 
examination, the Veteran was alert, cooperative and friendly.

When the Veteran was afforded a VA examination in March 2009, 
the Veteran's wife had to provide information verbally to the 
VA examiner since the Veteran was not a primary English 
speaker and had dementia that had evolved over at least the 
last 3 to 4 years.  His wife reported that he had been 
married for some 47 years.  

The VA examiner commented that there was no evidence of other 
clusters such as psychic numbing, avoidance, or intrusive 
recollections that precluded the Veteran from maintaining 
active work and social life. The VA examiner reported that 
thought processes and speech could not really be evaluated 
given the Veteran's dementia.  The VA examiner observed that 
there was no evidence of any perceptual abnormalities at the 
time of the examination.  He remarked that the Veteran's 
insight and judgment would both be grossly be thought to be 
markedly impaired based on his chart and as well as reports 
by his wife.  

The VA examiner concluded that with the advent of the 
intercurrent dementia, it was impossible to truly evaluate 
any other condition such as PTSD or worsening thereof.  He 
submitted that the Veteran's level of service connection for 
PTSD should stand as is, and there is no indication for 
changing the percentage at this time. 
 
An April 2009 VA treatment record shows that he denied 
depression.

A June 2009 VA treatment record show that there was no 
apparent distress and that the Veteran was alert and oriented 
times three.

When the Veteran was seen in June 2009, he reported feeling 
good and complained about his memory.  He denied any problems 
with dysphoria or anxiety.  The Veteran looked forward to 
visiting a casino and his trip to the Philippines.  He denied 
any problems with appetite or sleep.  He dreamed less about 
the war.  He reported low energy but believed this was due to 
his age.  His wife said that there was no significant change 
in his short-term memory even though both deemed it poor.  
The Veteran denied active suicidal ideation, but his wife 
reported that the Veteran sometimes felt "tired of living".  
Both denied any intent or plan, and that he was forward 
looking and was surrounded by loving family.  It was noted 
that overall, risk for suicide appeared low.

Upon examination, it was noted that the Veteran was neatly 
dressed and groomed.  His mood was euthymic and his affect 
had full range.  Thought process was logical, coherent, and 
goal-directed.  There were no delusions or preoccupations 
noted.  He denied auditory and visual hallucinations.  Speech 
samples were somewhat limited since his wife did much of the 
talking and English was his second language.  However, 
spontaneous speech appeared normal for pace, prosody, and 
volume.  Judgment and insight were deemed good, and his 
cognition was impaired.  The assessment was PTSD, depression 
and possible Alzheimer's disease.  

A June 2009 addendum shows that the Veteran was alert and 
oriented times four and in no apparent distress.

An October 2009 VA treatment record shows that there was no 
apparent distress and that the Veteran was alert and oriented 
times three.

Based on these findings, the Board finds that the evidence of 
record does not substantiate an evaluation greater than 50 
percent.  The evidence does not demonstrate that the 
Veteran's service-connected PTSD is productive of 
occupational and social impairment with deficiencies in most 
areas or an inability to establish and maintain effective 
relationships.  There is no evidence of such symptoms as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting).  

The evidence shows that the Veteran consistently denied 
suicidal ideation.  The Board acknowledges that his wife had 
reported that the Veteran had sometimes felt "tired of 
living."  However, as the June 2009 VA treatment record 
reveals, they both denied any intent or plan, and that the 
Veteran was forward looking and had the support of family.

Further, there was no evidence that speech intermittently 
illogical, obscure, or irrelevant.  The Veteran's speech was 
deemed normal for pace, prosody and tone.  There were no 
evidence obsessional rituals which interfered with routine 
activities. There was also no evidence near-continuous panic.  
The Board acknowledges that the Veteran had depression.  
However, it did not affect his ability to function 
independently, appropriately and effectively.  While the 
Veteran experienced irritability, there was no impaired 
impulse control (such as unprovoked irritability with periods 
of violence).  The Veteran did not exhibit spatial 
disorientation as he was usually described as alert and 
oriented times three.  There was also no neglect of personal 
appearance and hygiene.  The Veteran was always clean and 
well-dressed for his medical appointments.

There was also no difficulty in adapting to stressful 
circumstances as well.  Significantly, the Veteran went on 
vacations, attended family gatherings and at one point 
gambled at a casino.  Further, the Veteran did not exhibit an 
inability to establish and maintain effective relationships.  
The Veteran was still married to his wife of more than 40 
years, and he appeared to have a great relationship with his 
family, especially with his grandchildren.

While the Veteran did not remember the names of his 
grandchildren, there was no evidence that the Veteran did not 
remember his name or past occupation.  Further, there was no 
gross impairment in thought process or communication; and the 
Veteran consistently denied delusions or hallucinations.  At 
his medical visits and VA examinations, the Veteran exhibited 
appropriate behavior.  While the Veteran's wife reported that 
the Veteran would express that he was tired of living, there 
was no evidence of persistent danger of hurting himself or 
others.  There was also no evidence of intermittent inability 
to perform activities of daily living.  Further, while the 
Veteran could not recall the date when asked, the Veteran was 
still considered alert and oriented times three.

The Board acknowledges that the Veteran's GAF score is 45, 
which is indicative of serious symptoms.  Again, the Veteran 
did not have active suicidal ideation and there was no 
evidence of severe obsessional rituals.  There was no serious 
impairment in social functioning since it appears that he had 
a significant relationship with his wife, children, and 
especially grandchildren.  The Board notes that the presence 
of specific symptoms like or similar to those reflected in 
the regulatory criteria are more probative than the overall 
degree of impairment by GAF scores.  

In sum, the Board concludes that the Veteran's PTSD is not 
manifested by symptomatology that nearly approximates the 
criteria for the next higher evaluation under DC 9411.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate PTSD consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting evaluation, by analogy, where 
the rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532 (1993).

        2.  Avitaminosis and Malnutrition

A review of the claims file shows that the RO granted service 
connection for avitaminosis and malnutrition by rating 
decision dated in March 1999 and assigned a noncompensable 
disability rating effective December 3, 1996.  The Veteran 
submitted a claim for an increased rating for his 
avitaminosis and malnutrition in November 2002.  

The Veteran's service-connected avitaminosis and malnutrition 
has been rated by the RO under the provisions of 38 C.F.R. 
§ 4.88b, DC 6313.  Under this regulatory provision, a rating 
of 10 percent is warranted for confirmed diagnosis with 
nonspecific symptoms such as: decreased appetite, weight 
loss, abdominal discomfort, weakness, inability to 
concentrate and irritability.  A 20 percent rating is 
warranted for avitaminosis with stomatitis, or achlorhydria, 
or diarrhea.  A 40 percent rating is warranted for 
avitaminosis with stomatitis, diarrhea, and symmetrical 
dermatitis.  A 60 percent rating is warranted for 
avitaminosis with all of the symptoms listed above, plus 
mental symptoms and imparted bodily vigor.  A maximum rating 
of 100 percent is warranted for marked mental changes, moist 
dermatitis, inability to retain adequate nourishment, 
exhaustion, and cachexia. 

A February 2003 VA treatment record shows that the Veteran 
experienced poor appetite. 

When the Veteran was afforded a VA examination in April 2003, 
he reported not having much of an appetite.  The VA examiner 
observed that the Veteran maintained his current weight of 
140 pounds.  He was taking supplemental calcium and multi-
vitamins daily.  The Veteran took Metamucil for diarrhea and 
constipation.  

Upon physical examination, the VA examiner reported anorexia 
with bouts of diarrhea and constipation.  The VA examiner 
described the Veteran's appearance as thin, well-developed, 
well-nourished elderly male in no acute distress.  The VA 
examiner observed that the Veteran's skin had several flesh 
to darkly pigmented flat to elevated lesions on the face, 
neck and trunk with no acute rashes or suspicious lesions.   

When the Veteran was seen at the VA in June 2003, he reported 
eating well.
 
The Veteran visited the VA in August 2006.  He reported 
eating well and not having lost weight.

When the Veteran was seen again in August 2006, an assessment 
noted anemia.

A December 2006 VA treatment record shows that his appetite 
was within normal limits.

When the Veteran was seen for PTSD in October 2008, he 
reported no problems with appetite.

When the Veteran was seen in October 2008, the Veteran was 
asked if he lost or gained more than 10 pounds of weight in 
the last 6 months and whether he changed the kind and/or 
amount of food due to illness or condition.  The Veteran 
responded "no" to the aforementioned questions.

When the Veteran was afforded a VA examination in March 2009, 
he reported not having much of an appetite and that he was 
taking supplemental calcium and multi-vitamins daily.  The VA 
examiner noted that the Veteran maintained his current weight 
of 144 pounds.  The Veteran reported fatigue and malaise.  
The VA examiner observed that there were no skin symptoms.  
It was observed that the Veteran was vitamin B12 deficient.  
The VA examiner diagnosed avitaminosis, currently in 
remission.  When asked if there were effects of the problem 
on usual daily activities, the VA examiner responded, "no".  
The VA examiner reported that the Veteran did not have 
avitaminosis and that it was currently in remission. 

A June 2009 VA treatment record shows that the Veteran denied 
any problems with appetite.

Based on these findings, the Board finds that the evidence of 
record does not substantiate a compensable evaluation.  The 
evidence does not demonstrate that the Veteran's avitaminosis 
and malnutrition is productive of a confirmed diagnosis with 
nonspecific symptoms such as: decreased appetite, weight 
loss, abdominal discomfort, weakness, inability to 
concentrate and irritability.  While the Veteran at times 
experienced diarrhea, there was no evidence of stomatitis and 
achlorhydria to warrant a 20 percent rating.  There was also 
no evidence of symmetrical dermatitis to warrant a 40 percent 
rating.  Moreover, although the Veteran had been treated for 
diarrhea, and exhibited mental symptoms, there was no 
evidence of stomatitis, achlorhydria, symmetrical dermatitis, 
and imparted bodily vigor to warrant a 60 percent rating.  
Further, while there were marked mental changes and a report 
of fatigue, a maximum rating is not warranted since there was 
no evidence of moist dermatitis and cachexia.  While an 
August 2006 VA treatment record shows anemia and a March 2009 
VA examination shows that the Veteran's vitamin B12 levels 
were deficient, it does not appear that the Veteran had an 
inability to retain adequate nourishment.  In addition, the 
March 2009 VA examiner noted that the Veteran's avitaminosis 
was in remission which shows that the Veteran's avitaminosis 
and malnutrition is essentially symptomless.

In sum, the Board concludes that the Veteran's avitaminosis 
and malnutrition is not manifested by symptomatology that 
nearly approximates the criteria for the next higher 
evaluation under DC 6313.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate avitaminosis consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by 
analogy, where the rating schedule does not provide a 
specific diagnostic code to rate the disability).  See Butts 
v. Brown, 5 Vet. App. 532 (1993).
 
        3.  Peripheral Neuropathy of the Lower Extremities

A review of the claims file shows that the RO granted service 
connection for peripheral neuropathy of the lower extremities 
by rating decision dated in March 1999 and assigned 10 
percent disability ratings for each extremity effective 
December 3, 1996.  The Veteran submitted a claim for an 
increased rating for his peripheral neuropathy of the lower 
extremities in November 2002.  

The Veteran's service-connected peripheral neuropathy of the 
lower extremities has been rated by the RO under the 
provisions of 38 C.F.R. § 4.124a, DC 8621 for neuritis.  
Under this regulatory provision, a rating of 10 percent is 
warranted for mild incomplete paralysis of the external 
popliteal nerve.  A rating of 20 percent is warranted for 
moderate incomplete paralysis of the external popliteal 
nerve.  A rating of 30 percent is warranted for severe 
incomplete paralysis of external popliteal nerve.  A rating 
of 40 percent is warranted for complete paralysis; foot drop 
and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete  
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  38 
C.F.R. § 4.124(a).  When the involvement is wholly sensory, 
the rating should be for mild, or at most, the moderate 
degree.  Id. 

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

A December 2002 VA treatment record shows that he was seen 
for the bowing of the right leg.  There was no residual, leg 
symptoms, weakness and paresthesia found.  Babinski's was 
negative, but the Veteran withdrew ("ticklish") on left and 
not right. 

Another December 2002 VA treatment record shows that he was 
walking with a cane and that he was doing his exercises.  He 
was able to demonstrate a mild "child's pose".
  
A February 2003 VA treatment record notes that the Veteran 
was to continue taking Tylenol for his peripheral neuropathy.  
The Veteran was walking and using a cane.

An April 2003 VA treatment record shows that the Veteran was 
doing leg exercises and was walking round the block every 
day.

When the Veteran was afforded a VA examination in April 2003, 
the Veteran reported that since 1984, he noticed loss of 
sensation in his feet.  He also reported arthritis pains in 
his feet and large varicose veins in his lower legs.  Upon 
physical examination, it was noted that lower extremities 
were cool to touch and sensation to light touch and pinprick 
were decreased from the ankles to the toes.  

A June 2003 VA treatment record shows that the Veteran 
complained of right knee weakness with occasional buckling 
and giving way.  The assessment was right lower extremity 
weakness, and decreased gait.

An August 2006 VA treatment record shows that the Veteran 
complained of heel pain, especially when walking.  Upon 
examination, his reflexes of the lower extremities were 
intact.

An August 2006 VA treatment record shows reflexes traced to 
1+ in all extremities.

In December 2006, the Veteran was referred to the VA podiatry 
clinic for numbness of both feet that was present for over a 
year.  The Veteran described the numbness as cold with no 
pain, burning, or tingling.  The impression was neuropathy 
bilateral feet. 
 
When the Veteran was afforded a VA examination in September 
2007, it was noted that the Veteran was wheelchair bound, 
unable to stand or walk without assistance.  The VA examiner 
noted that the peripheral extremities revealed bilateral 
varices without edema.  
  
When the Veteran was afforded a VA examination in March 2009, 
it was noted that since onset, his peripheral neuropathy was 
progressively worse.  The symptoms were numbness and 
paresthesias.  Upon motor examination, it was observed that 
there were no functional motor impairments of the lower 
extremities (except for decreased strength due to advanced 
age).  Knee reflex bilaterally was 2+.  When asked whether 
muscle atrophy was present, the VA examiner answered, 
"yes".  The VA examiner diagnosed peripheral neuropathy 
bilateral lower extremities without neuralgia or neuritis.  
He further noted the effects on usual daily activities.  The 
Veteran's peripheral neuropathy prevented shopping, exercise, 
and engaging in sports.  He additionally noted that the 
effects on traveling, feeding, bathing, dressing, toileting, 
and grooming were moderate; and the effects on chores and 
recreation were severe. 

An April 2009 VA treatment record shows that the Veteran 
denied weakness on neurological examination.

An April 2009 VA treatment record shows slight decreased pin 
prick in the left foot compared to the right.  The Veteran 
was still able to feel sharp pain.  Range of motion of both 
knees was 135 flexion and 15 degrees extension.  The Board 
notes at this point that normal flexion of the knee is to 140 
degrees, and normal extension of the knee is to 0 degrees.  
38 C.F.R. § 4.71, Plate II.

Given the above, the Board finds that the preponderance of 
the evidence is against an initial disability rating greater 
than 10 percent for either of the Veteran's service-connected 
lower extremities.  While numbness and paresthesias was noted 
below the right and left knees, the Veteran was able to flex 
and extend his knees, and feel sharp pain.  Upon motor 
examination, it was observed that there were no functional 
motor impairments of the lower extremities, except for 
decreased strength due to advanced age.

A review of the evidence discloses that the Veteran's 
peripheral neuropathy of the lower extremities is generally 
manifested by subjective complaints of numbness and 
paresthesias.  However, despite the Veteran's repeated 
complaints, there has been little, if any, objective evidence 
of impairment.  Motor strength is full or nearly full and 
sensory responses have been quite good and equal bilaterally.  
There is also no evidence of record showing complaints of 
pain in the lower extremities nor medical findings showing 
atrophy, moderate sensory disturbance, loss of reflexes, or 
moderately impaired function.  Therefore, there is no 
reasonable basis to conclude that the Veteran's disabilities 
in the lower extremities, bilaterally, are productive of any 
more than mild impairment.  Accordingly, under all diagnostic 
codes potentially pertinent to his disabilities there is no 
basis for a rating in excess of 10 percent in either the 
upper or lower extremities.  

The Board also finds that no higher schedular evaluation can 
be assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate disabilities specific to neuritis, consideration 
of other diagnostic codes for evaluating the disability is 
not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the 
Board finds that the ratings assigned are appropriate and 
there is no basis for higher schedular ratings.  

Extraschedular Consideration

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

A March 2009 VA examination shows that the Veteran retired 
due to his age and that he was not hospitalized for his 
avitaminosis and peripheral neuropathy.  Further, the 
evidence did not show that the Veteran was ever hospitalized 
for his PTSD.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability. For these reasons, referral for 
extraschedular consideration is not warranted.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. 
Cir. 2009).

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, the record reflects 
that the purpose of the notice was not frustrated.  Vazquez-
Flores, 22 Vet. App. at 49.

In a January 2003 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected disabilities, the evidence must show that his 
condition "ha[d] worsened enough to warrant the payment of a 
greater evaluation."  The letter also explained that the VA 
was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The June 2003 rating 
decision explained the criteria for the next higher 
disability rating available for the service-connected 
disabilities under the applicable diagnostic code.  The March 
2004 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected disabilities.  Furthermore, notice pursuant 
to Dingess was sent in March 2006 and January 2008 letters.  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  

VA has obtained VA treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  The Board acknowledges that 
in a March 2009 VA examination report, the VA examiner stated 
that nerve conduction studies were not completed and that an 
addenda report would be sent if results were supportive.  It 
does not appear that these results are of record.  However, 
the RO has obtained all VA treatment records from that date 
forward.  Thus, no additional development is necessary to 
obtain these records.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.




ORDER

An evaluation in excess of 50 percent for PTSD is denied.

A compensable evaluation for avitaminosis and malnutrition is 
denied.

An evaluation in excess of 10 percent for peripheral 
neuropathy of the left lower extremity is denied.

An evaluation in excess of 10 percent for peripheral 
neuropathy of the right lower extremity is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


